Citation Nr: 0935930	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-28 233	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for right leg radiculopathy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to December 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision by the RO in St. 
Petersburg, Florida that, in pertinent part, granted service 
connection for right leg radiculopathy, evaluated as 10 
percent disabling.  This matter also comes to the Board on 
appeal from a September 2005 decision by the RO in Atlanta, 
Georgia that granted service connection for PTSD, evaluated 
as 30 percent disabling.  The Veteran seeks higher 
evaluations for both disabilities.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
Veteran if further action is required on his part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2008).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the evidence of record shows that the 
Veteran has received relevant treatment at the VA Medical 
Centers (VAMCs) in Charleston, South Carolina and Tampa, 
Florida, and at the Vet Center in Savannah, Georgia.  
Currently, the record on appeal contains no treatment records 
from the VAMC in Charleston dated subsequent to August 14, 
2006.  In addition, the record contains correspondence, but 
no clinical reports, from the VAMC in Tampa and the Vet 
Center in Savannah.  Because additional evidence from those 
facilities, if procured, could bear on the outcome of the 
Veteran's appeal, further development is required.  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is 
charged with constructive notice of medical evidence in its 
possession).

The Veteran last underwent neurologic and psychiatric 
examinations for VA compensation purposes in August 2004 and 
August 2005, respectively.  During a Board hearing held in 
August 2009, he testified that both his right leg and PTSD 
symptomatology had increased in severity since the time of 
the prior examinations.  Under the circumstances, the Board 
finds it necessary to have him re-examined.  See, e.g., 
38 C.F.R. § 3.327(a) (2008) (re-examinations are generally 
required if evidence indicates that there has been a material 
change in a disability or that the current rating may be 
incorrect).  A remand is required.  38 C.F.R. § 19.9 (2008).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Obtain copies of records of any relevant 
treatment the Veteran may have received 
through the VAMC in Charleston, South 
Carolina since August 14, 2006, following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  The evidence obtained, if any, 
should be associated with the claims file.

2.  Obtain copies of records of any relevant 
treatment the Veteran may have received 
through the VAMC in Tampa, Florida, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained, 
if any, should be associated with the claims 
file.

3.  Obtain copies of records of any relevant 
treatment the Veteran may have received 
through the Vet Center in Savannah, Georgia, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained, 
if any, should be associated with the claims 
file.

4.  After all of the foregoing development 
has been completed, arrange to have the 
Veteran scheduled for a neurological 
examination.  The examiner should review the 
claims file and all tests, studies, and 
evaluations deemed necessary should be 
conducted.  The final report of the 
examination should identify with specificity 
the precise nerve or nerves of the right 
lower extremity that are affected, or 
seemingly affected, by the service-connected 
disability of the Veteran's low back.  For 
each affected nerve, the examiner should 
indicate whether the impairment is best 
characterized as neuritis, neuralgia, or 
paralysis.  The examiner should describe the 
severity of the neurologic symptoms (i.e., 
whether any noted neuritis, neuralgia, or 
incomplete paralysis is mild, moderate, or 
severe), and should indicate whether the 
identified neurologic impairment is 
manifested by symptoms such as loss of 
reflexes, muscle atrophy, or sensory 
disturbances; whether there is pain and, if 
so, whether it is dull and intermittent or 
constant and occasionally excruciating; 
whether active movement of muscles below the 
knee is possible; whether flexion of the 
knee is weakened by neurological impairment; 
whether the foot dangles and drops, and 
whether it can be dorsiflexed, plantar 
flexed, and abducted; whether adduction or 
eversion of the foot is weakened or 
impossible; whether the first phalanges of 
the toes are drooped; whether the proximal 
phalanges of the toes can be extended 
(dorsal flexion); whether the toes can be 
flexed and separated; whether there is 
paralysis of all muscles in the sole; and 
whether anesthesia covers the entire dorsum 
of the foot and toes.  A complete rationale 
for all opinions should be provided.

5.  Also arrange to have the Veteran 
scheduled for a psychiatric examination.  
The examiner should review the claims file, 
examine the Veteran, and fully describe all 
psychiatric symptoms and manifestations 
exhibited by the Veteran, and their impact 
on his social and industrial functioning.  
The examiner should also provide a global 
assessment of functioning score and an 
explanation of its meaning.  If the Veteran 
is found to have psychiatric disorders other 
than PTSD, the examiner should provide an 
opinion as to whether such disorders are 
separate and distinct from PTSD, or whether 
they are caused or aggravated by, adjunct 
to, or otherwise related to PTSD or any 
other service-connected condition.  If the 
Veteran has psychiatric disorders unrelated 
to PTSD, and unrelated to any other service-
connected condition, the examiner should 
offer an opinion as to which of the 
Veteran's psychiatric symptoms are due to 
PTSD alone and which are due to unrelated 
psychiatric disorders.  If it is not 
feasible to provide such an opinion, the 
examiner should state that in the report of 
the examination.  A complete rationale for 
all opinions should be provided.

6.  Thereafter, take adjudicatory action on 
the claims here at issue.  In so doing, 
consider whether "staged" ratings are 
warranted pursuant to Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  If any 
benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative.  

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

